Cole, J.
The injunction was dissolved in this case only as it respects the defendants Lamson and Alward. They were non-residents, had not appeared in the cause, and in no way submitted themselves to the jurisdiction of the court. What effect the injunction could *277possibly Rave in respect to them, under the circumstances, we are at a loss to discover. The state court never acquired jurisdiction over them, actually or constructively. And it appears to us, that the injunction, so far as they,were concerned, was simply null and void. If this were so, the plaintiff could not be prejudiced by its dissolution in respect to them. It is said that, as they had not appeared in the cause, and no modification of the injunction was asked in their behalf, the court should not have dissolved it so far as it purported to affect them. Probably the court thought that the injunction was. improperly granted in respect to those defendants, and therefore vacated it upon its own motion. But, as the injunction was inoperative and useless as to them, we cannot see what advantage it would be to the plaintiff to have it continued, or how it could be injured by its dissolution. These defendants are non-residents, and it does not appear that they have any agents or attorneys within the territorial limits of the state, upon whom the county court could exercise any control.
By the Court. — The order of the county court is affirmed.